Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2-3, the prior art of record does not teach a semiconductor device comprising: a first transistor, a second transistor, a third transistor, a first power supply line, a second power supply line, a clock signal line, a first wiring, and a second wiring, wherein one of a source electrode and a drain electrode of the first transistor is electrically connected to one of a source electrode and a drain electrode of the second transistor, and the second wiring, wherein the other of the source electrode and the drain electrode of the first transistor is electrically connected to the clock signal line, wherein a gate electrode of the first transistor is electrically connected to one of a source electrode and a drain electrode of the third transistor, wherein a gate electrode of the second transistor is electrically connected to a gate electrode of the third transistor, and the first wiring, wherein the other of the source electrode and the drain electrode of the second transistor is electrically connected to the first power supply line, wherein the other of the source electrode and the drain electrode of the third transistor is electrically connected to the second power supply line, wherein, in the first transistor, an area where the gate electrode and the one of the source electrode and the drain electrode overlap with each other is larger than an area where the gate electrode and the other of the source electrode and the drain electrode overlap with each other, wherein, in the second transistor, an area where the gate electrode and the one of the source electrode and the drain electrode overlap with each other is smaller than an area where the gate electrode and the other of the source electrode and the drain electrode overlap with each other, and wherein, in the third transistor, an area where the gate electrode and the one of the source electrode and the drain electrode overlap with each other is smaller than an area 
Regarding claim 4-6 the prior art of record does not teach a semiconductor device comprising: a first transistor, a second transistor, a third transistor, a fourth transistor, a first power supply line, a second power supply line, a clock signal line, a first gate line, a second gate line, and a third gate line, wherein one of a source electrode and a drain electrode of the first transistor is electrically connected to one of a source electrode and a drain electrode of the second transistor, and the second gate line, wherein the other of the source electrode and the drain electrode of the first transistor is electrically connected to the clock signal line, wherein a gate electrode of the first transistor is electrically connected to one of a source electrode and a drain electrode of the third transistor, and one of a source electrode and a drain electrode of the fourth transistor, wherein a gate electrode of the second transistor is electrically connected to a gate electrode of the third transistor, and the first gate line, wherein the other of the source electrode and the drain electrode of the second transistor is electrically connected to the first power supply line, wherein the other of the source electrode and the drain electrode of the third transistor is electrically connected to the second power supply line, wherein the other of the source electrode and the drain electrode of the fourth transistor is electrically connected to the third gate line, wherein, in the first transistor, an area where the gate electrode and the one of the source electrode and the drain electrode overlap with each other is larger than an area where the gate electrode and the other of the source electrode and the drain electrode overlap with each other, wherein, in the second transistor, an area where the gate electrode and the one of the source electrode and the drain electrode overlap with each other is smaller than an area where the gate electrode and the other of the source electrode and the drain electrode overlap with each other, and wherein, in the third transistor, an area where the gate electrode and the one of the source electrode and the drain 
Regarding claim 7, the prior art of record does not teach a semiconductor device comprising: a first stage electrically connected to a first gate line; a second stage electrically connected to a second gate line, the second stage comprising a first transistor, a second transistor, a third transistor, a fourth transistor, and a fifth transistor; a third stage electrically connected to a third gate line; and a first power supply line, a second power supply line, and a clock signal line, wherein one of a source electrode and a drain electrode of the first transistor is electrically connected to one of a source electrode and a drain electrode of the second transistor, and the second gate line, wherein the other of the source electrode and the drain electrode of the first transistor is electrically connected to the clock signal line, wherein a gate electrode of the first transistor is electrically connected to one of a source electrode and a drain electrode of the third transistor, one of a source electrode and a drain electrode of the fourth transistor, and a gate electrode of the fifth transistor, wherein a gate electrode of the second transistor is electrically connected to a gate electrode of the third transistor, and the first gate line, wherein the other of the source electrode and the drain electrode of the second transistor is electrically connected to the first power supply line, wherein the other of the source electrode and the drain electrode of the third transistor is electrically connected to the second power supply line, wherein the other of the source electrode and the drain electrode of the fourth transistor is electrically connected to the third gate line, wherein one of a source electrode and a drain electrode of the fifth transistor is electrically connected to the clock signal line, wherein the other of the source electrode and the drain electrode of the fifth transistor is electrically connected to a gate electrode of a transistor of the second stage, wherein, in the first transistor, an area where the gate electrode and the one of the source electrode and the drain electrode overlap with each other is larger than an area where the gate electrode and the other of the source electrode and the drain electrode overlap with each other, wherein, in the second 
Shirasaki et al US 2006/0061526 does teach a transistor an area where the gate electrode and the one of the source electrode and the drain electrode overlap with each other is smaller than an area where the gate electrode and the other of the source electrode and the drain electrode overlap with each other however it is used to form a double gate transistor (see fig. 14A-14B) and it is not clear it could be applied to corresponding first through third transistors according to claims 2-9.
Lee KR 10-2006-0012858 teaches a source or drain of first transistor connected to first clock signal and the other of the first source or drain of the first transistor connected to source or drain of a second transistor (TR5).  A gate electrode of a first transistor (TR1) electrically connected to source or drain  of a third transistor (TR7).  The gate of the second transistor (TR5) is electrically connected to the gate of the third transistor (TR7).  The other of the source and drain electrode of the third transistor is electrically connected to the second power supply line (Voff). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/               Primary Examiner, Art Unit 2871